       Case 2:21-cv-00215-SMB Document 28 Filed 05/18/21 Page 1 of 3



 1   Joel W. Nomkin (AZ Bar No. 011939)            GLENN B. McCORMICK
     Christopher D. Thomas (AZ Bar No.             Acting United States Attorney
 2   010482)                                       District of Arizona
     Austin Yost (AZ Bar No. 034602)               WILLIAM C. STAES
 3   PERKINS COIE LLP                              Assistant U.S. Attorney
     2901 N. Central Avenue, Suite 2000            Illinois State Bar No. 6314835
 4   Phoenix, AZ 85012                             40 North Central Avenue, Suite 1800
     Telephone: (602) 351-8000                     Phoenix, Arizona 85004-4449
 5   jnomkin@perkinscoie.com                       Telephone: (602) 514-7500
     cthomas@perkinscoie.com                       William.Staes@usdoj.gov
 6   ayost@perkinscoie.com
                                                   Attorneys for Defendant
 7   David Almeling* (CA Bar No. 235449)
     O’MELVENY & MYERS LLP
 8   Two Embarcadero Center, 28th Floor
     San Francisco, CA 94111
 9   Telephone: 415-984-8700
     Facsimile: 415-984-8701
10   dalmeling@omm.com
11   R. Collins Kilgore* (CA Bar No. 295084)
     Vanessa Guerrero* (CA Bar No. 329915)
12   Greg Suhr* (CA Bar No. 328967)
     O’MELVENY & MYERS LLP
13   400 South Hope Street, 18th Floor
     Los Angeles, CA 90071
14   Telephone: (213) 430-6000
     ckilgore@omm.com
15   vguerrero@omm.com
     gsuhr@omm.com
16
     Attorneys for Plaintiffs
17
     [*Admitted pro hac vice]
18

19                        UNITED STATES DISTRICT COURT
20                                  DISTRICT OF ARIZONA
21

22    B.A.D.J. on her own behalf and on         No. 2:21-cv-00215-SMB
      behalf of her minor child, X.B.J.A.,
23                                              PARTIES’ JOINT MOTION TO
                      Plaintiffs,               STAY PROCEEDINGS
24

25          v.

26    United States of America,
27                    Defendant.
28
                           PARTIES’ JOINT MOTION TO STAY PROCEEDINGS
                                       NO. 2:21-CV-00215-SMB
       Case 2:21-cv-00215-SMB Document 28 Filed 05/18/21 Page 2 of 3



 1          The parties jointly move the Court for an order holding this action in
 2   abeyance for a period of sixty (60) days while the parties explore settlement.
 3          The parties have engaged in initial discussions relating to the potential
 4   settlement of the above-captioned action. In order to allow the parties to focus their
 5   attention on these settlement efforts, and in order to avoid wasting the parties’ and
 6   the Court’s time and resources, the parties request that this action, including all
 7   proceedings and case deadlines, be held in abeyance. Specifically, the parties have
 8   agreed to and seek an order from the Court holding this action in abeyance for a
 9   period of sixty (60) days.
10          Ahead of the close of this 60-day abeyance period, the parties may,
11   depending on the progress of the above-mentioned settlement discussions, seek an
12   additional abeyance from the Court to facilitate further settlement discussions. The
13   parties further agree that Plaintiffs’ response to Defendant’s Motion to Dismiss,
14   currently due June 9, 2021, will be due sixty (60) days from the time the abeyance
15   terminates or is lifted.
16          Counsel for Plaintiffs and the United States have conferred regarding this
17   request and agreed to jointly move the Court to hold this action in abeyance. The
18   party submitting this motion has obtained the permission of all signatories hereto.
19   A Proposed Order is submitted herewith.
20

21

22

23

24

25

26

27

28
                                                   -1-
                            PARTIES’ JOINT MOTION TO STAY PROCEEDINGS
                                         No. 2:21-cv-00215-SMB
     Case 2:21-cv-00215-SMB Document 28 Filed 05/18/21 Page 3 of 3



 1      Respectfully submitted May 18, 2021
 2

 3                                      PERKINS COIE LLP
 4                                      By /s/ Joel W. Nomkin (with permission)
                                          Joel W. Nomkin
 5                                        Christopher D. Thomas
                                          Austin Yost
 6

 7                                      O’MELVENY & MYERS LLP
 8                                      By /s/ David Almeling
 9
                                          David Almeling*
                                          R. Collins Kilgore*
10
                                          Vanessa Guerrero*
                                          Greg Suhr*
11                                      [*Admitted pro hac vice]
12                                      Attorneys for Plaintiffs
13

14                                      GLENN B. McCORMICK
15
                                        Acting United States Attorney
                                        District of Arizona
16                                      By /s/William C. Staes (with permission)
17
                                          William C. Staes
                                          Assistant United States Attorney
18

19                                      Attorneys for Defendant
20

21

22

23

24

25

26

27

28
                                             -2-
                      PARTIES’ JOINT MOTION TO STAY PROCEEDINGS
                                   No. 2:21-cv-00215-SMB
